Title: To Benjamin Franklin from Madame Brillon, 11 [November] 1778
From: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt
To: Franklin, Benjamin


ce 11 a la Thuillerie—[November, 1778]
Voici la derniére léttre que je vous écrirai mon chér papa je retourne lundi prochain a passy; je vous dirai plus en un seul regard combien je vous aime, que je ne vous l’éxpliquerois en dix pages; le sentiment n’a pas besoin de commentaires, l’amitié se sent mieux, qu’élle ne s’éxplique; je ne sçais si vous éstes content de ce que je vous écris, pour moi j’en suis souvent trés mécontente; il me semble que je suis toujours au dessous du but, et si votre amitié et votre indulgence ne me rassuroient; si mon peu de prétention a bien dire, ne m’éxcusoit a mes propres yeux, des négligences et du peu de forces que je trouve a mes phrases; souvent je me tairois, mais mon papa m’aime, il aime a sçavoir que je pense a lui, il aime que je le lui dise; mon coeur toujours prést a le lui dire guide ma plume, et le mot aimér se trouvant toujours au bout; j’écris, je cachétte, la poste part et tant bonnes que mauvaises, il aura bientost un volume de mes léttres; je ne me vanterai pas d’en avoir autant de lui! m’en plaindraisje—non—il ne faut jamais se plaindre de ses amis! je dirai seulement au papa que ses léttres m’ont fait, et me feroient encore grand plaisir; s’il se sent un tort il le réparera— adieu le plus aimable des papas; lundi, oui c’est lundi que j’irai vous retrouvér; vous me consollerés lundi d’avoir quitté maman, j’aime tendrement maman— il me seroit aussi difficil de ne point aimér ce qui est bon et aimable, qu’aux méchants d’aimér la vértu: je suis avéc les sentiments les plus réspéctueux et les plus tendres mon chér papa Votre trés humble et trés obeissante sérvante
D’hardancourt Brillon

Mes enfants vous offrent leurs hommages; maman, mon frere et mile jupin s’y joignent; oseroisje vous priér de dire un mot pour moi au petit fils:

 
Addressed: A Monsieur / Monsieur Benjamin Franklin / a Passy
